Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 17, 2019

                                      No. 04-18-00905-CR

                              Cesar Daniel RODRIGUEZ-CRUZ,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the County Court at Law No. 12, Bexar County, Texas
                                   Trial Court No. 527406
                           Honorable Scott Roberts, Judge Presiding


                                         ORDER
        Appellant’s brief was due January 3, 2019. When no brief was filed, this court notified
appellant by letter dated January 11, 2019. See Tex. R. App. P. 38.8(b)(2). In response to our
notice, appellant filed a motion for extension of time on January 14, 2019, requesting a thirty-day
extension of time to file his brief. After review, we GRANT appellant’s motion and ORDER
appellant to file his brief in this court on or before February 4, 2019.

      We order the clerk of this court to serve a copy of this order on all counsel.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of January, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court